 USDC IN/ND case 2:20-cv-00156-JTM-JEM document 1 filed 04/15/20 page 1 of 4
28434-JPB/BMM


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

 SUSAN PEDROZA and CECILIO PEDROZA                       )
                                                         )
                       Plaintiffs,                       )
                                                         )
                           v.                            )   Cause No. 20-cv-156
                                                         )
 WAL-MART STORES EAST, LP                                )
                                                         )
                       Defendant.                        )

                                     NOTICE OF REMOVAL

       The Defendant, WAL-MART STORES EAST, LP (hereinafter “Wal-Mart”), by and

through its attorneys, James P. Balog and Brian M. Martinez of O’Hagan Meyer, LLC, and

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, removes this action to the United States District Court

for the Northern District of Indiana, Hammond Division, and in support thereof, states as follows:

       1.      The movant’s Notice of Removal is based upon subject matter jurisdiction

conferred by diversity of citizenship, as established in 28 U.S.C. § 1332.

       2.      The named Plaintiffs are currently and were at the time of the subject accident citizens

and residents of the State of Indiana. (See Plaintiffs’ Complaint at Law attached as Exhibit A, ¶ 1).

       3.      Wal-Mart Stores East, LP is a foreign limited partnership which is, and was at the time

of the above captioned case was filed in State Court, a “resident” of Arkansas and Delaware.

Citizenship of a limited partnership for purposes of diversity jurisdiction is the citizenship of its

partners, general and limited. Guar. Nat. Title Co. v. J.E.G. Associates, 101 F.3d 57 (7th Cir. 1996).

WSE Management, LLC is the general partner and WSE Investment, LLC is the limited partner of

Wal-Mart Stores East, LP. These are the only partners of Wal-Mart Stores East, LP.

       4.      WSE Management, LLC and WSE Investment, LLC were at the time of filing the

Complaint, and still are, Delaware limited liability companies. Citizenship of a limited liability
 USDC IN/ND case 2:20-cv-00156-JTM-JEM document 1 filed 04/15/20 page 2 of 4


company (LLC) for purposes of diversity jurisdiction is the citizenship of its members. Cosgrove v.

Bartolotta, 150 F.3d 729 (7th Cir. 1998). The sole member of WSE Management, LLC and WSE

Investment, LLC is, and was at the time of filing the Complaint, Wal-Mart Stores East, LLC, an

Arkansas Limited Liability Company. The sole member of Wal-Mart Stores East, LLC is, and was

at the time of filing the Complaint, Walmart, Inc.

       5.      Walmart Inc., is, and was at the time of filing the Complaint, an incorporated entity

under the laws of the State of Delaware. The principal place of business for all of the above mentioned

entities (Wal-Mart Stores East, LP; WSE Management, LLC; WSE Investment, LLC; Wal-Mart

Stores East, LLC; and Walmart Inc.) is, and was at the time of filing the Complaint, Bentonville,

Arkansas. (See Arkansas Secretary of State Business Information Search, attached as Exhibit B).

       6.      As Plaintiffs are Indiana citizens and the above Wal-Mart entities are incorporated in

Delaware with their principal place of businesses in Arkansas, complete diversity exists pursuant to

28 U.S.C. § 1332, 1441 and 1446.

       7.      This matter arises out of an accident, which occurred on May 3, 2018 at the Wal-Mart

located at 2936 E. 79th Avenue, Merrillville, Indiana. The Plaintiffs, SUSAN PEDROZA and

CECILIO PEDROZA, filed a Complaint in the Lake County Superior Court, styled Susan and Cecilio

Pedroza v. Wal-Mart Stores East, LP, bearing Lake County Superior Court, Indiana, Case No.

45D02-2003-CT-00031. (Exhibit A).

       8.      Wal-Mart first received Plaintiffs’ Complaint when it was served with process on

March 23, 2020. (See Service of Process Transmittal, attached hereto and incorporated herein as

Exhibit C). In response to the Complaint, Wal-Mart filed its Appearance and Jury Demand on April

8, 2020. (See Wal-Mart’s Appearance and Jury Demand attached hereto and incorporated herein as

Exhibit D).




                                                     2
 USDC IN/ND case 2:20-cv-00156-JTM-JEM document 1 filed 04/15/20 page 3 of 4


        9.      Defense Counsel did not become aware that this case was removable until Friday,

April 3, 2020, when Counsel received and reviewed the initial claim file which included

documentation that indicated Plaintiffs are seeking to recover in excess of $75,000.00 for their injuries

and damages. (See Exhibit E, Declaration of Defense Counsel, Brian M. Martinez).

        10.     Where a case is not removable by review of the initial pleadings, Wal-Mart has a

statutory right to file its Notice of Removal “thirty days after receipt…of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case is one

which is or has become removable.” 28 U.S.C. § 1446(b)(3). As established in this Notice, Wal-Mart

has properly filed its Notice of Removal within the applicable thirty-day time frame, as Defendant

first became aware that Plaintiffs’ claims exceeded $75,000.00 on April 3 2020, after receipt and

review of documentation that indicated Plaintiffs are seeking in excess of $75,000.00 for their injuries

and damages.

        11.     With the first notice that the amount in controversy exceeded $75,000 occurring on or

about April 3, 2020, this Notice was filed within thirty (30) days of “receipt by the defendant, through

service or otherwise, of a copy of an amended pleading, motion, order or other paper from which it

may first be ascertained that the case is one which is or has become removable.”            28 U.S.C. §

1446(b)(3).

        12.     As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiffs’

counsel, and file with the Lake Superior Court, a true and correct copy of this Notice.

        13.     By removing this action, Defendant does not waive any defenses available to it.

        14.     If any question arises as to the propriety of the removal of this action, the movant

requests the opportunity to present a brief and oral argument in support of its position that this case is

removable.




                                                    3
 USDC IN/ND case 2:20-cv-00156-JTM-JEM document 1 filed 04/15/20 page 4 of 4


       15.     This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

       WHEREFORE, Defendant, WAL-MART STORES EAST, LP, prays that this Honorable

Court retain jurisdiction of the matter pursuant to 28 U.S.C., §§ 1332, 1441, and 1446.

Dated: April 15, 2020


                                              Respectfully submitted,
                                              O’HAGAN MEYER LLC

                                      By:     /s/ Brian M. Martinez
                                              One of the Attorneys for Defendant,
                                              Wal-Mart Stores East, LP


James P. Balog, Esq.
Brian M. Martinez, Esq.
O’Hagan Meyer LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
bmartinez@ohaganmeyer.com




                                                  4
